DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 142, 154, and 160.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is missing a period symbol “.” at the end of the paragraph and a comma symbol “,” before “and a screw socket”, on line 5 “the panel and flap and a screw socket”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 17, reference character “114C” has been used to designate two different parts in line 11 as “a pad 114C” and in line 13 as “the washer 114C”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "four flaps" in line 2. Claim 16 depends from claim 11 which already introduced “at least one flap” in line 5, therefore there are a total of 5 flaps required by this claim 16.  This seems unclear since the disclosure only appears to show and explain 4 total, not 5 as required by this claim.  Is this is intended, and if so, please provide clarity as to what the 5th flap is.
Claim 17 recites the limitation "at least two adjacent flaps" in lines 1-2. This claim introduces another 2 flaps via “at least two adjacent flaps”, now requiring a total of 7 flaps [1 plus 4 plus 2 flaps]. This seems unclear since the disclosure only appears to show and explain 4 total, not 7 as seemingly required by this claim.
Claim 19 recites the limitation "each screw socket having a socket portion" in lines 1-2. The “screw socket” of claim 19 must also be referring to the screw socket already introduced in claim 11, thereby requiring the screw pocket introduced in claim 11 to additionally require another “a socket portion fixedly coupled to one of a flap...[etc.]” in addition to the ones recited in claim 11. It seems the claim should more clearly provide proper antecedence to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Birkert (US 10081980 B2).
Regarding claim 1, Birkert teaches a gate 100 for restricting access to and from an area comprising (Figure 1): a first post 14, a second post 12, a floor support member 15, a plurality of lateral members 16, a gate door 10, and a latch 22, the gate door 10 further comprising: a handle 54, a pair of vertical rods (44b, 44d), a pair of horizontal rods (44a, 44c), and a mesh screen 30; wherein, the mesh screen 30 is removably attached (best shown in Figures 6-8, 12, 18) to the vertical rods (44b, 44d) and the horizontal rods (44a, 44c); and, wherein the gate 100 is configured to be installed between external supports by engaging the plurality of lateral threaded members 16 with the external supports (Col. 2, lines 51-58).
Although it seems the lateral members are ‘threaded’ it doesn’t appear to be explicitly taught by Birkert, therefore the examiner takes Official Notice that it was old and well known in the art before the effective filing date of the invention to provide adjustable members as threaded members such that it would have been obvious to one of ordinary skill in the art at threaded lateral members for the well known purpose of adjustable lateral connecting means.
Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Birkert as applied to claim 1 above, and further in view of Whooley (US 9267323 B2).
Regarding claims 2 and 7, Birkert teaches all of the elements of the current invention as stated above except at least one flap (claim 2) and each flap (claim 7) substantially encasing a respective one of the vertical or horizontal rods.
Whooley teaches (Claim 2) a screen 10 including (see Figure 1) at least one flap (70, 71, 72, 73) substantially encasing at least one of the vertical rods (outer members 14, Figure 4A) or horizontal rods (12, 13), the at least one flap configured to overlap (best shown in Figures 4a-c) a respective panel (22, 23, 24, 25) adjacent a mesh portion of a screen 10; 
(Claim 7) a screen 10 is rectangular (shown in Figure 1), a screen 10 including four flaps (70, 71, 72, 73), each flap substantially encasing (best shown in Figures 4a-c) a respective one of the vertical or horizontal rods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Birkert to incorporate the teachings of Whooley to provide a mesh screen with flaps. Doing so would allow a user to easily install/remove a mesh screen to/from the gate.
Regarding claim 8, Whooley teaches at least two adjacent flaps (i.e., 70-72) include overlapping portions (Figure 4c shows overlapping portion is where 2 flaps overlaps, i.e., 70-72).
.
Claims 3-4, 6, 10-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birkert in view of Whooley as applied above, and further in view of Moore (US 5026231 A).
Regarding claims 3-4, and 6, Birkert in view of Whooley teaches at least one flap (70, 71, 72, 73) having a strip (70g, 71g, 72g, 73g) with an engagement assembly 35 and the respective panel (22, 23, 24, 25) having a strip 33 with an engagement elements 34, but is silent concerning an opening and a screw socket having a socket portion and a screw portion.
Moore teaches [Claim 3] (see Figure 2-4) an opening (at 40) in at least one of the at least one flap 36 and the respective panel 42; and a screw socket having a socket portion 48 and a screw portion 46 configured to couple to the socket portion 48; [Claim 4] the screw portion 40 is configured to threadingly couple (best shown in Figure 3) to the socket portion 48; [Claim 6] the screw portion 40 including a head 44, wherein, when the screw portion 40 is coupled to the socket portion 48, the head is configured to lay flush or countersunk (best shown in Figure 3) relative to an outer surface 42 of the at least one flap 36 or the respective panel 42 that defines the opening 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Birkert in view of Whooley to provide an opening and a screw socket as taught by Moore in order to join the flap with the respective panel via a connections means. By adding the opening in each corner would make the screw socket connection possible and secures corners from becoming undone. 

Whooley teaches [claim 11] a screen 10 including at least one panel (22, 23, 24, 25) adjacent a mesh portion of the screen 10 and at least one flap (70, 71, 72, 73), the at least one flap substantially encasing (shown in Figure 1) a portion of the frame, the at least one flap (70, 71, 72, 73) also configured to overlap (best shown in Figure 1) the at least one panel (22, 23, 24, 25).
Moore teaches [Claim 11] (see Figure 2-4) an opening 40 in at least one of the at least one flap 36 and the respective panel 42; and a screw socket having a socket portion 48 and a screw portion 46 configured to couple to the socket portion 48; [Claim 12] the screw portion 40 is configured to threadingly couple (best shown in Figure 3) to the socket portion 48; [Claim 14] the screw portion 40 including a head 44, wherein, when the screw portion 40 is coupled to the socket portion 48, the head is configured to lay flush or countersunk (best shown in Figure 3) relative to an outer surface 42 of the at least one flap 36 or the respective panel 42 that defines the opening 40.

Regarding claim 15, Birkert in view of Whooley teaches the rigid frame 40 comprises a plurality of vertical rods (42b, 42d) and a plurality of horizontal rods (42a, 42c).
Regarding claim 16, Birkert in view of Whooley teaches the mesh screen 10 is rectangular (shown in Figure 1), the mesh screen 10 including four flaps (70, 71, 72, 73), each flap substantially encasing (best shown in Figures 4a-c) a respective one of the vertical or horizontal rods.
Regarding claim 17, Birkert in view of Whooley teaches at least two adjacent flaps (i.e., 70-72) include overlapping portions (Figure 4c shows overlapping portion is where 2 flaps overlaps, i.e., 70-72).
Regarding claim 18, Birkert in view of Whooley teaches the overlapping portions define overlapping openings.
Regarding claims 10 and 19, Birkert teaches all of the elements of the current invention as stated above except a socket portion fixedly coupled to one of a flap or a respective panel and a screw portion configured to pass through one of the overlapping openings.

Moorey teaches a plurality of screw sockets, each screw socket having a socket portion 48 and a screw portion 40 configured to couple to the socket portion 48 (best shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Birkert to incorporate the teachings of Whooley and Moore to provide a mesh screen with flaps and screw/socket portion. Doing so would allow a user to securely install/remove a mesh screen to/from the gate.
Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birkert in view of Whooley and Moore, as applied above, and further in view of Pank (US 5489136 A).  
Regarding claims 5, 13, and 20, Birkert in view of Whooley and Moore teaches all of the elements of the current invention as stated above except a hook and loop fastener connection between the at least one flap and the respective panel or overlapping panel; and at least one panel and its overlapping flap include mating strips of hook and loop fastener extending substantially all of a distance between adjacent screw sockets.
Pank teaches [claim 5] a hook 13 and loop 14 fastener connection (shown in Figure 6) between the at least one flap 3 and the respective panel 5; [claim 13] a hook 13 and loop 14 fastener connection (shown in Figure 6) between the at least one flap 3 and the overlapping 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Birkert in view of Whooley and Moore to provide the mating strip of hook and loop fastener, as taught by Pank, to attach the flap to the respective panel. By providing the strip (70g, 71g, 72g, 73g) with the hook 13 and strip 33 with the loop 14 fastener connection to all four sides would simplify the connection process and/or provide additional connection means for further security or ease.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/DANIEL P CAHN/Primary Examiner, Art Unit 3634